Citation Nr: 0401337	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits, and if so, 
whether entitlement to pension is warranted.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The appellant has a period of verified active service from 
June 19, 1945, to August 28, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 determination of the VA 
Regional Office (RO) in St. Louis, Missouri.

The Board has decided to grant the appellant's application to 
reopen his claim, based upon the receipt of new and material 
evidence.  The underlying issue of entitlement to VA 
nonservice-connected disability pension benefits, however, 
will be remanded to the RO via the Appeals Management Center 
in Washington, D.C., for the completion of additional 
development prior to any further review on appeal.  VA will 
notify you if further action is required on your part. 


FINDINGS OF FACT

1.  The RO denied the appellant basic eligibility for VA 
nonservice-connected disability pension benefits in July 1983 
and the appellant did not appeal this decision.  

2.  Evidence associated with the claims folder since the July 
1983 RO determination is neither cumulative nor redundant of 
evidence previously of record, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

Evidence associated with the claims folder since the July 
1983 RO determination is new and material and the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002), were 
signed into law during the pendency of the appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this decision the Board reopens the appellant's claim of 
entitlement to nonservice-connected pension benefits, a 
determination entirely favorable to the appellant.  As such, 
the Board finds that no further action is required to comply 
with the VCAA and the implementing regulations regarding the 
application to reopen the claim.  The Board defers addressing 
the merits of the claim, however, pending further development 
set out in the REMAND following the decision herein.

First, the Board observes that there has recently been a 
regulatory change regarding VA's definition of what 
constitutes "new and material evidence."  This change, 
however, applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2003)].  Because the record indicates that the veteran filed 
his request to reopen his claim before that date (in March 
2001), this regulatory change is not applicable here.  
Accordingly, the Board will analyze this request to reopen 
under the former criteria for the consideration of "new and 
material evidence."

The appellant's claim for entitlement to VA nonservice-
connected disability pension benefits was originally reviewed 
by the RO and denied in a July 1983 determination.  The 
evidence under consideration at the time included the 
appellant's record of verified active service.  As the 
appellant did not appeal the RO's decision, it became final.  
See 38 U.S.C.A. § 7105(c) (West 2002).

In March 2001, the appellant requested that his claim be 
reopened.  In July 2001, the RO apparently reopened, but 
denied, the claim on its merits, stating that the appellant 
did not have qualifying active service.  The appellant 
thereafter submitted a January 2002 document purporting to 
show an additional period of qualifying active service.  The 
RO considered this document and issued a second decision in 
April 2002, continuing its denial of the claim.  The 
appellant received notice of the continued decision and 
timely appealed it.

On its own determination, the Board finds that the January 
2002 document listing possible additional service completed 
by the appellant is both new and material.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The information 
contained in this record suggests the existence of an 
additional period of active service.  The Board notes that 
this type of evidence was not available at the time of prior 
decisions in this matter, and therefore considers the 
document to be new.  The Board is also of the opinion that 
this information is material to the claim.  At the time of 
the July 1983 RO determination, there was no competent 
evidence of an additional period of active service beyond 
that already verified on behalf of the appellant.  This 
document, however, suggests such support for an additional 
period of active service, and specifically for purposes of 
reopening the claim, the Board must presume it to be 
credible.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 314 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that this January 2002 document is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and as such, the claim for 
entitlement to VA nonservice-connected disability pension 
benefits must be reopened for full review.  38 C.F.R. § 
3.156(a) (2001).


ORDER

New and material evidence having been received, the claim of 
entitlement to VA nonservice-connected disability pension 
benefits is reopened; to this extent only, the appeal is 
allowed.




REMAND

Eligibility for VA nonservice-connected disability pension 
benefits generally requires an initial showing that the 
claimant is a veteran who served on active duty for at least 
90 days during a period of war.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.314 (2003).  VA's determination of 
whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203 (2003); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).

The Board notes that there is conflicting information in the 
record regarding the duration and character of the 
appellant's service.  The National Personnel Records Center 
(NPRC) has certified that the appellant had active service 
from June 19, 1945, to August 28, 1945.  This is consistent 
with the dates shown on the appellant's discharge document.  
The claims folder contains several instances where the 
appellant has acknowledged this service as his entire record 
of service, but on his initial application for pension 
benefits in April 1983, he listed his period of active 
service as dated from June 19, 1943, through August 28, 1945.  

Additionally, the January 2002 document utilized to reopen 
this claim, titled "Certification of Military Service," 
lists a period of active service completed by the appellant 
as dated from June 19, 1943, to June 18, 1945.  This document 
is noted to be a National Archives and Records Administration 
form, utilized by the NPRC, to be used in the absence of a 
copy of a Report of Separation from service or its 
equivalent.  This form, however, also states that it is not 
to be considered valid without an official seal, and this 
document does not appear to have such a seal.  The appellant, 
in a July 2002 statement submitted with his substantive 
appeal, indicated that he had in his possession a cover 
letter that was attached to the January 2002 document, 
stating that this document had such a seal.  The appellant 
also noted that the cover letter was signed by an Archives 
Technician of the NPRC.  This cover letter (or a copy) is not 
of record for the pending claim.

The Board also acknowledges that for purposes of verifying a 
claimant's period of service, certain documents as received 
directly from a claimant may be deemed as acceptable without 
verification from the appropriate service department.  See 
38 C.F.R. § 3.203.  To that end, the January 2002 document 
includes a certification from the appellant's representative, 
averring that this document is a true and exact copy of 
either an original, or of a copy, issued by the service 
department or a public custodian of records.  It is unclear 
to the Board, however, as to whether this document 
sufficiently meets all of the requirements of 38 C.F.R. 
§ 3.203.  See 38 C.F.R. § 3.203(a)(3).  

The record also does not reflect that the NPRC has been asked 
to verify the appellant's record of service from June 19, 
1943, to June 18, 1945.  The appellant is entitled to have 
this inquiry made on his behalf.  

Additionally, the Board observes that one copy of the 
appellant's service record for the verified period of June 
19, 1945, to August 28, 1945 (as completed with the United 
States Army), appears to have originated from the Office of 
Military Records of the Missouri National Guard.  The record 
reflects, however, that no inquiry has been made of this 
service department as to any other periods of service that 
may have been completed by the appellant (with this 
department). 

Finally, the appellant indicated October 2002 hearing 
testimony that he had to leave active service in August 1945 
because of back and right leg injuries which he received in 
training during that period of verified active service.  To 
the extent that this assertion has not already been developed 
and evaluated, it should be considered in conjunction with 
the appellant's pending claim for VA nonservice-connected 
disability pension benefits. 

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the claim is necessary.  
Accordingly, this claim is REMANDED for the following action:

1.  The claims folder should be reviewed 
in order to ensure that all necessary 
notification and development action as 
required by the VCAA has been undertaken 
for the claim.  Notably, this action 
should include the preparation and 
transmittal of correspondence to the 
appellant requesting that he submit the 
original or a copy of the cover letter 
that accompanied the January 2002 
Certification of Military Service (already 
of record).

2.  The NPRC, as well as any other 
pertinent service department or 
organization, should be contacted in order 
to verify the appellant's record of 
service, both active and inactive, for the 
period of June 19, 1943, to June 18, 1945.  
A response, negative or positive, 
concerning such verification, must be 
associated with the claims file.

3.  When the development requested above 
has been completed to the extent 
possible, the case should again be 
reviewed on the basis of the additional 
evidence, and with consideration of all 
of the avenues available for the receipt 
of VA nonservice-connected disability 
pension benefits.  See 38 U.S.C.A. § 
1521; 38 C.F.R. §3.314(b).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the  expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



